          Case 1:19-cr-10319-PBS Document 7 Filed 09/06/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA )
                         )
v.                       )                  NO. .: 1:19-cr-10319-PBS
                         )
JOHN LYNCH               )



                                  NOTICE OF APPEARANCE

       Now comes the undersigned counsel and hereby gives notice of his appearance of

counsel for the defendant in the captioned matter.




                                                                 Respectfully submitted,



                                                                 /s/ Hank Brennan
                                                                 ______________________
                                                                 Hank Brennan
                                                                 20 Park Plaza, Suite 400
                                                                 Boston, MA 02116
                                                                 (617) 201-5977
                                                                 BBO # 634036




                                                1
            Case 1:19-cr-10319-PBS Document 7 Filed 09/06/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 6, 2019, the following document:

       1.      Defendant’s Notice of Appearance

was filed electronically via the Case Management/Electronic Case Files system, and that ECF
will send a Notice of Electronic Filing (NEF) to:

       Dustin Chao, Esq.,
       United States Attorney’s Office



Dated this 6th day of September, 2019.

                                           /s/ Hank Brennan
                                           Hank Brennan




                                              2
